Brown, Judge:
These appeals to reappraisement have been stipulated and submitted for decision by counsel for the parties hereto.
In harmony with the stipulation, I find the foreign value, as such value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the values involved herein, the invoiced descriptions of which are marked A on the invoices and initialed by the respective examiners, and that such values are the unit invoiced values, plus packing and cases as invoiced.
As to all other merchandise involved, the appeals having been abandoned, I find the dutiable values to be the values returned by the appraiser. Judgment will be rendered accordingly.